DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 October 2020 has been entered.
 
Response to Amendment
The Amendment filed 20 October 2020 has been entered.  Claims 1 – 6, 10 – 13, 16 – 24, and 27 – 48 remain pending in the application.  Claims 35 – 45 were previously withdrawn from consideration.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 6, 10, 24, and 46 – 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and either, or both, of claim(s) 3 and/or 4 of U.S. Patent No. 10,418,143 (hereinafter “Swett”).  Claims 2 and 11 – 13 are additionally rejected on the ground of nonstatutory double patenting in further view of claim 5 of the copending application.  Claim 3 is additionally rejected on the ground of nonstatutory double patenting in further view of claim 6 of the copending application.  Claims 4 and 18 are additionally rejected on the ground of nonstatutory double patenting in further view of claim 2 of the copending application.
	Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
	Regarding claim 1, Swett’s claim 1 describes a sheet of graphene-based material having an area and comprising a perforated area, wherein the perforated area comprises a single layer of graphene comprising a plurality of perforations, wherein the plurality of perforations have a mean pore size selected from the range of 0.3 nm to 1 µm, and wherein the plurality of perforations are characterized by a density 2 to 1/µm2 over the perforated area, the single layer of graphene comprises two surfaces and greater than 10% and less than 80% of one surface of said single layer of graphene is covered by a non-graphenic carbon-based material.
	Additionally, Swett’s claim 3 describes the perforated area is 0.1% or greater of the area of the sheet of graphene-based material, and Swett’s claim 4 describes the plurality of perforations are located over greater than 10% of an area of the single layer of graphene.
	Regarding claim 2, in addition to the limitations of claim 1, Swett’s claim 5 describes the plurality of perforations are characterized by a distribution of pores with a dispersion characterized by a coefficient of variation of 0.1 to 2.
	Regarding claim 3, in addition to the limitations of claim 2, Swett’s claim 6 describes said single layer of graphene is characterized by an average size domain for long range order greater than or equal to 1 µm.
	Regarding claim 4, in addition to the limitations of claim 1, Swett’s claim 2 describes said single layer of graphene has an extent of disorder characterized by long range lattice periodicity on the order of 1 micrometer.
	Regarding claim 6, in addition to the limitations of claim 1, Swett’s claim 4 describes at least one lateral dimension of the single layer of graphene is from 10 nm to 10 cm.
	Regarding claim 10, Swett’s claim 1 describes a sheet of graphene-based material comprising a single layer of graphene comprising a plurality of perforations; wherein the plurality of perforations have a mean pore size ranging from 0.3 nm to 1 µm, and the single layer of graphene comprises two surfaces and greater than 10% and less than 80% of one surface of said single layer of graphene is covered by a non-graphenic carbon-based material..  Additionally, Swett’s claim 4 describes the plurality of perforations are located over greater than 10% of the area of the sheet of graphene-based material.
	Regarding claim 11, in addition to the limitations of claim 10, Swett’s claim 5 describes the perforations are characterized by a distribution of pores with a dispersion characterized by a coefficient of variation of 0.1 to 2.
Regarding claim 12, in addition to the limitations of claim 10, Swett’s claim 5 describes the perforations are characterized by a distribution of pores with a dispersion characterized by a coefficient of variation of 0.1 to 2, which encompasses the claimed range.
	Regarding claim 13, in addition to the limitations of claim 10, Swett’s claim 5 describes the perforations are characterized by a distribution of pores with a dispersion characterized by a coefficient of variation of 0.1 to 2, which encompasses the claimed range.
	Regarding claim 18, in addition to the limitations of claim 10, Swett’s claim 2 describes said single layer of graphene has an extent of disorder characterized by long range lattice periodicity on the order of 1 micrometer.
	Regarding claim 24, in addition to the limitations of claim 10, Swett’s claim 1 describes the perforated sheet of graphene-based material further comprises a non-graphenic carbon-based material provided on said single layer of graphene.
	Regarding claim 46, in addition to the limitations of claim 1, Swett’s claim 1 describes each perforation having a mean pore size ranging from 0.3 nm to 1 µm, which encompasses the claimed range.
	Regarding claim 47, in addition to the limitations of claim 1, Swett’s claim 1 describes the plurality of perforations being characterized by a density ranging from 2/nm2 (i.e. 2 x 106/µm2) to 1/µm2, which encompasses the claimed range.
	Regarding claim 48, in addition to the limitations of claim 1, Swett’s claim 1 describes the plurality of perforations being characterized by a density ranging from 2/nm2 (i.e. 2 x 106/µm2) to 1/µm2, which encompasses the claimed range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 – 6, 10 – 13, 16, 18, 19, 21, 24, 27 – 34, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2013/0192461 A1).
	Regarding claim 1, Miller discloses a sheet of graphene-based material having an area and comprising a perforated area, wherein the perforated area comprises a single layer of graphene comprising a plurality of perforations (“perforated graphene monolayer” 106, 120 with “nanoscale pores”, “pores” 108, 122), the plurality of perforations having a mean pore size of about 0.1 nm to about 10 nm (e.g. Fig. 1C, 1E; ¶¶ [0035] – [0075]), wherein the single layer of graphene comprises two surface, one of which is covered by a non-graphenic carbon-based material (e.g. Fig. 2A – 2D, 3A – 3B; ¶¶ [0045] – [0063]).
	Miller is not specific as to (I) the plurality of perforations being located over greater than 10% of an area of the single layer of graphene, (II) the perforated area being 0.1% or greater of the area of the sheet of graphene-based material, (III) the plurality of perforations being characterized by a density ranging from 2/nm2 to 1/µm2, or (IV) greater than 10% and less than 80% of one surface of said single layer of graphene being covered by the non-graphenic carbon-based material.
	However, with respect to (I) – (III), Miller uses the perforated sheet of graphene-based material for selective separation of gaseous species, namely by using the pore size to facilitate passage of a first gas through the single layer graphene while also restricting passage of a second gas (e.g. ¶ [0036]).  Additionally, Miller describes the primary mechanisms for by which gaseous species pass through the single layer of graphene:
[0003]	Porous graphene may be imagined as a rigid two-dimensional sieve, with molecule-sized pores.  Molecules small enough to transit the pores may cross the membrane, whereas larger molecules may be unable to cross the membrane.  Beyond size, two other mechanisms have been proposed to describe the 

From this, the following can be gleaned:
	First, all other things being the same, a smaller number of perforations available in a given area reduces the statistical probability of a gas molecule being aligned properly with any given perforation and therefore reduces the rate of separation.  
	Second, even if a gas molecule absorbs to the graphene itself, it then has to diffuse along the surface of the graphene in order to pass through the perforation, where one of ordinary skill in the art would have recognized greater distances to reach a perforation reduce the rate of separation due to the additional time required for a molecule to diffuse across the surface to the perforation.
	Stating these effects another way, higher numbers of perforations and greater percentage of area covered with perforations increase the rate of separation.   Therefore, the area of the single layer of graphene over which the perforations are located, the density of the perforations, and the percentage of area of the sheet of graphene-based material corresponding to the perforated area directly affect the performance of the perforated sheet of graphene-based material Miller discloses.
	One of ordinary skill in the art would have appreciated the area of the single layer of graphene over which the perforations are located, the density of the perforations, and the percentage of area of the sheet of graphene-based material corresponding to the perforated area have limits defined by the pore size since larger pore sizes limit the number of pores which can form in a given area.  This phenomenon is particularly evident when one of ordinary skill in the art considers perforations are formed at a minimum steric separation distance according to Miller’s discussion for methods of forming the perforations (e.g. Fig. 1C, 1E, 4 – 9; ¶¶ [0035] – [0075], [0083] – [0155]) but would have been understood to be present when perforations are separated by distances greater than that defined by minimum steric separation.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Miller additionally discloses various methods whose process parameters can be optimized in order to achieve the desired perforation 
	Therefore, it would have been obvious to have (I) the plurality of perforations be located over greater than 10% of the area of the single layer of graphene, (II) the perforated area be 0.1% or greater of the area of the sheet of graphene-based material, and (III) the plurality of perforations be characterized by a density in the range of 2/nm2 to 1/µm2 in order to provide a perforated sheet of graphene-based material with the desired gas separation properties.
	With respect to (IV), in at least one embodiment, Miller’s non-graphenic carbon-based material is, e.g., gas sorbent provided to increase adsorption of gaseous species to the sheet of graphene-based material (“gas sorbent layer”, “gas sorbent particles” 228: Fig. 2A – 2D, 3A – 3B; ¶¶ [0045] – [0063]).  Furthermore, in at least one embodiment, the non-graphenic carbon-based material does not obstruct the perforations in the single layer of graphene (e.g. ¶ [0049]).  Miller discloses embodiments wherein the non-graphenic carbon-based material and the single layer of graphene individually have comparable gas adsorbing characteristics but produce a greater effective surface area for adsorption when the single layer of graphene is covered with the non-graphenic carbon-based material (e.g. ¶ [0064]).  Accordingly, one of ordinary skill in the art would have understood there is partial coverage of one surface of the single layer of graphene.  One of ordinary skill in the art would have further understood the actual percentage of coverage depends on various factors, notably physical features of the non-graphenic carbon based material as Miller discloses, particularly porosity, tortuosity, and the like properties in addition to the size 
	One of ordinary skill in the art would have further considered the perforation structure in the single layer of graphene when determining the appropriate percent coverage because the perforations reduce the amount of area in the single layer of graphene onto which the non-graphenic carbon-based material.  For example, based on the respective properties of the single layer of graphene and the non-graphenic carbon-based material outlined above, one of ordinary skill in the art would have observed a large number of perforations in close proximity to one another would need a smaller percentage of coverage for a given non-graphenic carbon-based material in comparison to a single layer of graphene having a smaller number of perforations significantly more distant to one another.  From the above descriptions, one of ordinary skill in the art would have the means and the motivation to determine a suitable percent coverage of the one surface of the single layer of graphene.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for greater than 10% and less than 80% of the one surface of said single layer of graphene to be covered by the non-graphenic carbon-based material, the motivation being to provide a desirable increase in the adsorption properties of a gaseous species to be separated with the sheet of graphene-based material, and therefore an improvement in the separation effectiveness thereof.  
	Regarding claim 2, in addition to the limitations of claim 1, Miller discloses the plurality of perforations are characterized by a distribution of pores with a dispersion characterized by a coefficient of diffusion (interpreted to be the ratio of the standard deviation of the pore size to the mean of the pore size per e.g. ¶ [0036] of the instant specification) of less than 1 (e.g. ¶¶ [0069] – [0075]), which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	More specifically, Miller describes the perforations as having a “substantially uniform pore size throughout” such that at least about 80% of the perforations have a “substantially uniform pore size”, 
	Regarding claim 4, although Miller does not specifically state the single layer of graphene has an extent of disorder characterized by long range lattice periodicity on the order of 1 micrometer, Miller discloses the perforations are characterized by a “minimum steric separation” of at least about 1 Å (e.g. ¶ [0068]).  Additionally, Miller discloses the desired separation between the perforations can be increased to that which is desired and provides methods for doing so (e.g. ¶ [0122]).  Given that, as discussed in the 35 U.S.C. 103 rejection of claim 1, Miller’s single layer of graphene is used for gas separation, (e.g. ¶ [0036]), it would have followed that providing the desired separation would provide, or at least contribute to, the desired gas separation properties.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the single layer of graphene Miller discloses to have an extent of disorder characterized by long range periodicity on the order of 1 micrometer in order to achieve a single layer of graphene which provides desirable gas separation properties to the sheet of graphene-based material.
	Regarding claim 5, in addition to the limitations of claim 1, Miller discloses the sheet of graphene-based material does not exhibit long range order.
	More specifically, the single layer of graphene Miller depicts in each of Fig. 1B – 1F and 2A – 2D has non-uniform spacing, i.e. a lack of order, between the adjacent perforations.  Miller discloses the embodiments depicted in Fig. 1F and 2A – 2D are made by the methods associated with Fig. 4A – 5E (e.g. ¶¶ [0038], [0040], [0042], [0045], [0083]), these methods relating to chemical modification of a single layer of graphene (e.g. ¶¶ [0083] – [0113]).  The fact that these methods impart perforations without order at the scale shown in Fig. 1B – 1F and 2A – 2D implies similar results would occur over a larger scale 
	Regarding claim 6, in addition to the limitations of claim 1, although Miller does not expressly state at least one lateral dimension of the single layer of graphene being from 10 nm to 10 cm, Miller discloses the mean pore size of the perforations ranges from 0.1 nm to 10 nm (e.g. ¶ [0067]) wherein the minimum distance between centers of adjacent perforations is at least 0.1 nm (e.g. ¶ [0068]).  Given Miller’s ranges include the endpoints (e.g. ¶ [0186]), it would follow there are embodiments, namely those where the mean pore size is in the vicinity of 10 nm, wherein at least one lateral dimension of the single layer of graphene is greater than 10 nm, which substantially encompasses the claimed range.  Additionally, for all mean pore sizes, as noted in the 35 U.S.C. 103 rejection of claim 1, Miller uses the perforated sheet of graphene-based material for selective separation of gaseous species, namely by using the pore size to facilitate passage of a first gas through the single layer graphene while also restricting passage of a second gas (e.g. ¶ [0036]).  All other things being the same, a single layer of graphene with a larger area can separate more gas than one with a smaller area.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide at least one lateral dimension of the single layer of graphene within the range of 10 nm to 10 cm in order to provide a single layer of graphene, and thus a perforated sheet of graphene-based material, with desirable gas separation properties.
	Regarding claim 10, Miller discloses a sheet of graphene-based material comprising a single layer of graphene comprising a plurality of perforations (“perforated graphene monolayer” 106, 120 comprising “nanoscale pores”, “pores” 108, 122) wherein the plurality of perforations have a mean pore size ranging from about 0.1 nm to about 10 nm (e.g. Fig. 1C, 1E; ¶¶ [0037] – [0075]), wherein the single layer of graphene comprises two surface, one of which is covered by a non-graphenic carbon-based material (e.g. Fig. 2A – 2D, 3A – 3B; ¶¶ [0045] – [0063]).
2 to 1/µm2, or (III) greater than 10% and less than 80% of one surface of said single layer of graphene being covered by the non-graphenic carbon-based material.
	However, with respect to (I) and (II), Miller uses the perforated sheet of graphene-based material for selective separation of gaseous species, namely by using the pore size to facilitate passage of a first gas through the single layer graphene while also restricting passage of a second gas (e.g. ¶ [0036]).  Additionally, Miller describes the primary mechanisms for by which gaseous species pass through the single layer of graphene:
[0003]	Porous graphene may be imagined as a rigid two-dimensional sieve, with molecule-sized pores.  Molecules small enough to transit the pores may cross the membrane, whereas larger molecules may be unable to cross the membrane.  Beyond size, two other mechanisms have been proposed to describe the travel of molecules through such membranes.  First, in the gas phase, molecules which are small enough to actually pass through the membrane may still be restricted by statistics if they are not sufficiently aligned with a pore in terms of molecular orientation, momentum, direction of travel, etc.  Second, at the graphene surface, a gas may absorb onto the graphene membrane itself, and may travel by diffusion across the surface to a pore.

From this, the following can be gleaned:
	First, all other things being the same, a smaller number of perforations available in a given area reduces the statistical probability of a gas molecule being aligned properly with any given perforation and therefore reduces the rate of separation.  
	Second, even if a gas molecule absorbs to the graphene itself, it then has to diffuse along the surface of the graphene in order to pass through the perforation, where one of ordinary skill in the art would have recognized greater distances to reach a perforation reduce the rate of separation due to the additional time required for a molecule to diffuse across the surface to the perforation.
	Stating these effects another way, higher numbers of perforations and greater percentage of area covered with perforations increase the rate of separation.   Therefore, the area of the single layer of graphene over which the perforations are located, the density of the perforations, and the percentage of area of the sheet of graphene-based material corresponding to the perforated area directly affect the performance of the perforated sheet of graphene-based material Miller discloses.
	One of ordinary skill in the art would have appreciated the area of the single layer of graphene over which the perforations are located, the density of the perforations, and the percentage of area of the 
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Miller additionally discloses various methods whose process parameters can be optimized in order to achieve the desired perforation structure of the single layer of graphene (e.g. Fig. 4 – 9; ¶¶ [0083] – [0155]).  In particular, Miller discusses process parameters—e.g. chemical reagents, reaction times, and reaction temperatures—and how to manipulate said process parameters in order to affect the area covered with perforations and the density of perforations (e.g. Fig. 4A – 4C, 5A – 5E, 6B; ¶¶ [0084] – [0113], [0119] – [0122]), as well as how such manipulation correlates to the perforations in the single layer of graphene (e.g. Fig. 1C, 1E, 4A – 4C, 5A – 5E; ¶¶ [0035] – [0075], [0084] – [0113]).  Furthermore, one of ordinary skill in the art would have understood optimization is performed in consideration of the gaseous species to be separated from one another (Miller provides examples of gaseous species which can be separated with the single layer graphene but does not expressly restrict to separation of the recited species in, e.g., ¶¶ [0080], [0082], [0158]). 
	Therefore, it would have been obvious to have (I) the plurality of perforations be located over greater than 10% of the area of the single layer of graphene, (II) the perforated area be 0.1% or greater of the area of the sheet of graphene-based material, and (III) the plurality of perforations be characterized by a density in the range of 2/nm2 to 1/µm2 in order to provide a perforated sheet of graphene-based material with the desired gas separation properties.
	With respect to (III), in at least one embodiment, Miller’s non-graphenic carbon-based material is, e.g., gas sorbent provided to increase adsorption of gaseous species to the sheet of graphene-based material (“gas sorbent layer”, “gas sorbent particles” 228: Fig. 2A – 2D, 3A – 3B; ¶¶ [0045] – [0063]).  
	One of ordinary skill in the art would have further considered the perforation structure in the single layer of graphene when determining the appropriate percent coverage because the perforations reduce the amount of area in the single layer of graphene onto which the non-graphenic carbon-based material.  For example, based on the respective properties of the single layer of graphene and the non-graphenic carbon-based material outlined above, one of ordinary skill in the art would have observed a large number of perforations in close proximity to one another would need a smaller percentage of coverage for a given non-graphenic carbon-based material in comparison to a single layer of graphene having a smaller number of perforations significantly more distant to one another.  From the above descriptions, one of ordinary skill in the art would have the means and the motivation to determine a suitable percent coverage of the one surface of the single layer of graphene.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for greater than 10% and less than 80% of the one surface of said single layer of graphene to be covered by the non-graphenic carbon-based material, the motivation being to provide a desirable increase in the adsorption properties of a gaseous species to be separated with the sheet of graphene-based material, and therefore an improvement in the separation effectiveness thereof.  
Regarding claim 11, in addition to the limitations of claim 10, Miller discloses the perforations are characterized by a distribution of pores with a dispersion characterized by a coefficient of diffusion (interpreted to be the ratio of the standard deviation of the pore size to the mean of the pore size per e.g. ¶ [0036] of the instant specification) of less than 1 (e.g. ¶¶ [0069] – [0075]), which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	More specifically, Miller describes the perforations as having a “substantially uniform pore size throughout” such that at least about 80% of the perforations have a “substantially uniform pore size”, wherein the phrase “substantially uniform pore size” describes perforations characterized by “substantially the same number of one or more carbon vacancy defects”, wherein the phrase “substantially the same number of one or more carbon vacancy defects” describes perforations which differ by no more than three carbon vacancy defects (e.g. ¶¶ [0069] – [0075]).  This description indicates a relatively small proportion of perforations have a diameter which deviates significantly with respect to the mean pore size, and therefore a low standard deviation.
	Regarding claim 12, in addition to the limitations of claim 10, Miller discloses the perforations are characterized by a distribution of pores with a dispersion characterized by a coefficient of diffusion (interpreted to be the ratio of the standard deviation of the pore size to the mean of the pore size per e.g. ¶ [0036] of the instant specification) of less than 1 (e.g. ¶¶ [0069] – [0075]), which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	More specifically, Miller describes the perforations as having a “substantially uniform pore size throughout” such that at least about 80% of the perforations have a “substantially uniform pore size”, wherein the phrase “substantially uniform pore size” describes perforations characterized by “substantially the same number of one or more carbon vacancy defects”, wherein the phrase “substantially the same number of one or more carbon vacancy defects” describes perforations which differ by no more than three carbon vacancy defects (e.g. ¶¶ [0069] – [0075]).  This description indicates a relatively small 
	Regarding claim 13, in addition to the limitations of claim 10, Miller discloses the perforations are characterized by a distribution of pores with a dispersion characterized by a coefficient of diffusion (interpreted to be the ratio of the standard deviation of the pore size to the mean of the pore size per e.g. ¶ [0036] of the instant specification) of less than 1 (e.g. ¶¶ [0069] – [0075]), which encompasses the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	More specifically, Miller describes the perforations as having a “substantially uniform pore size throughout” such that at least about 80% of the perforations have a “substantially uniform pore size”, wherein the phrase “substantially uniform pore size” describes perforations characterized by “substantially the same number of one or more carbon vacancy defects”, wherein the phrase “substantially the same number of one or more carbon vacancy defects” describes perforations which differ by no more than three carbon vacancy defects (e.g. ¶¶ [0069] – [0075]).  This description indicates a relatively small proportion of perforations have a diameter which deviates significantly with respect to the mean pore size, and therefore a low standard deviation.
	Regarding claim 16, in addition to the limitations of claim 14 (per the interpretation above), as seen in the 35 U.S.C. 103 rejection of claim 10, Miller discloses the mean pore size of the perforations ranges from about 0.1 nm to about 10 nm (e.g. ¶ [0067]).  In particular, Miller’s mean pore size refers to the average diameter of the perforations (e.g. ¶ [0067]).  Noting that the particular shape of the individual perforations Miller discloses is defined by the number and arrangement of carbon vacancies in the single layer graphene (e.g. Fig. 1A – 1F; ¶¶ [0036] – [0044]), it can be reasonably interpreted that an individual perforation’s diameter can be characterized by its longest dimension.  Thus, all perforations have an area within the area of a circle having a diameter corresponding to the longest dimension.  From the mean pore size above, it is observed that the average area of said perforations is less than π*(10 nm/2)2 ≈ 78.5 nm2, which overlaps the claimed range.
Regarding claim 18, although Miller does not specifically state the single layer of graphene has an extent of disorder characterized by long range lattice periodicity on the order of 1 micrometer, Miller discloses the perforations are characterized by a “minimum steric separation” of at least about 1 Å (e.g. ¶ [0068]).  Additionally, Miller discloses the desired separation between the perforations can be increased to that which is desired and provides methods for doing so (e.g. ¶ [0122]).  Given that, as discussed in the 35 U.S.C. 103 rejection of claim 10, Miller’s single layer of graphene is used for gas separation, (e.g. ¶ [0036]), it would have followed that providing the desired separation would provide, or at least contribute to, the desired gas separation properties.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the single layer of graphene Miller discloses to have an extent of disorder characterized by long range periodicity on the order of 1 micrometer in order to achieve a single layer of graphene which provides desirable gas separation properties to the perforated sheet of graphene-based material.
	Regarding claim 19, although Miller is not specific as to the single layer of graphene having an extent of disorder characterized by less than 1% content of lattice defects, Miller defines “graphene” as a planar allotrope of carbon characterized by a hexagonal lattice of carbon atoms connected via aromatic carbon-carbon bonds as exemplified by Fig. 1A but may contain some carbons bonded by single carbon-carbon bonds (e.g. ¶ [0065]).  This passage suggests that lattice defects, i.e. deviations from a hexagonal lattice, if sufficient in number, would form a structure which can no longer be classified as “graphene”.  Additionally, Miller discloses it is graphene which is desirable for the purpose of achieving a gas separation structure (e.g. ¶ [0002]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for Miller’s single layer of graphene to have an extent of disorder characterized by less than 1% content of lattice defects in order to minimize deviation from the graphene structure Miller desires for achieving advantageous gas separation.
Regarding claim 21, in addition to the limitations of claim 10, Miller discloses the sheet of graphene-based material does not exhibit long range order.
	More specifically, the single layer of graphene Miller depicts in each of Fig. 1B – 1F and 2A – 2D has non-uniform spacing, i.e. a lack of order, between the adjacent perforations.  Miller discloses the embodiments depicted in Fig. 1F and 2A – 2D are made by the methods associated with Fig. 4A – 5E (e.g. ¶¶ [0038], [0040], [0042], [0045], [0083]), these methods relating to chemical modification of a single layer of graphene (e.g. ¶¶ [0083] – [0113]).  The fact that these methods impart perforations without order at the scale shown in Fig. 1B – 1F and 2A – 2D implies similar results would occur over a larger scale since chemical modification is based on statistical interactions between carbon atoms in the graphene and chemicals which react therewith to remove the carbon atoms from the single layer graphene.  Since the single layer of graphene does not exhibit long range order, it follows the perforated sheet of graphene-based material comprising the same does not exhibit long range order.
	Regarding claim 24, in addition to the limitations of claim 10, Miller discloses the perforated sheet of graphene-based material further comprises a non-graphenic carbon-based material provided on said single layer of graphene (“gas sorbent” 208, 218, 228, 238 which may comprise a carbonaceous gas adsorbing material or a polymer: e.g. Fig. 2A – 2D, 3A – 3B; ¶¶ [0045] – [0063]).
	Regarding claim 27, in addition to the limitations of claim 24, Miller discloses said non-graphenic carbon-based material does not exhibit long range order (e.g. Fig. 2C, 2D).
	Regarding claim 28, in addition to the limitations of claim 24, Miller discloses said non-graphenic carbon-based material has an elemental composition comprising carbon, hydrogen, and oxygen (“gas sorbent” may comprise e.g. polyvinyl alcohol: e.g. ¶ [0061]).
	Regarding claim 29, in addition to the limitations of claim 24, Miller discloses said non-graphenic carbon-based material has a molecular composition comprising e.g. oxygen containing carbon compounds (“gas sorbent” may comprise e.g. polyvinyl alcohol: e.g. ¶ [0061]).
	Regarding claim 30, in addition to the limitations of claim 24, Miller discloses said non-graphenic carbon-based material is e.g. polyethylene (e.g. ¶ [0061]), which one of ordinary skill in the art would appreciate has the structure –(CH2CH2)n–.  Thus, Miller describes said non-graphenic carbon-based material comprises about 33% carbon (on an atomic basis), which lies within the claimed range.
Regarding claim 31, in addition to the limitations of claim 24, Miller discloses said non-graphenic carbon-based material further comprises non-carbon elements (“gas sorbent” comprising one or more of various polymers having elements other than carbon in their repeating structures: e.g. ¶ [0061]).
	Regarding claim 32, in addition to the limitations of claim 31, Miller discloses said non-carbon elements comprise e.g. hydrogen and oxygen (as can be provided by e.g. polyvinyl alcohol: e.g. ¶ [0061]).
	Regarding claim 33, in addition to the limitations of claim 31, Miller discloses said non-graphenic carbon-based material is characterized by substantially limited mobility (e.g. ¶ [0047]).
	More specifically, in an embodiment, Miller describes forming the perforations in the single layer graphene after the single layer of graphene is covered with the non-graphenic carbon-based material whereby the non-graphenic carbon-based material does not subsequently fill the perforations after formation thereof (e.g. ¶ [0047]).  Limited mobility is defined substantially the same way in the instant specification (e.g. ¶ [0041]).
	Regarding claim 34, in addition to the limitations of claim 34, Miller discloses said non-graphenic carbon-based material is substantially nonvolatile (the fact that “gas sorbent” remains in a state of contact with the “perforated graphene monolayer” suggests no volatility: e.g. Fig. 2A – 2D, 3A – 3B; ¶¶ [0045] – [0063]).
	Regarding claim 47, in addition to the limitations of claim 1, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 1, it would have been obvious to provide the plurality of perforations such that the plurality of perforations are characterized by a density ranging from 2/nm2 to 1 x 105/µm2 in order to provide a perforated sheet of graphene-based material with the desired gas separation properties.
	Regarding claim 48, in addition to the limitations of claim 1, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 1, it would have been obvious to provide the plurality of perforations such that the plurality of perforations are characterized by a density ranging from 2/nm2 to 1/nm2 in order to provide a perforated sheet of graphene-based material with the desired gas separation properties.
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 2 above, and further in view of Choi (US 2012/0255899 A1).
Regarding claim 3, although Miller is not specific as to said single layer of graphene being characterized by an average size domain for long range order greater than or equal to 1 µm, this feature would have been obvious in view of Choi.
	Choi discloses a single layer of graphene which is characterized by an average size domain for long range order greater than or equal to 1 µm.  More specifically, Choi describes a single layer of graphene formed by a plurality of grains defined by grain boundaries (e.g. Fig. 1, 2, 6; ¶¶ [0013] – [0093]), the grains being comparatively large with respect to the grain boundaries (e.g. Fig. 1, 6), and each of the grains comprising, in an embodiment, a plurality of “pores” having a width of 0.335 nm to 100 nm (e.g. ¶¶ [0023], [0030], [0065], [0066]).  The size of the “pores” (akin to the perforations claimed and as Miller discloses) and the grain boundaries relative to the size of the individual grains, particularly in view of Choi’s Fig. 6 which is a surface image of a single layer graphene representative of the above features (e.g. ¶¶ [0046], [0088]), would suggest the average size domain is greater than or equal to 1 µm.
	Choi discloses the structure of the grains in the single layer of graphene provides excellent selectivity for separating two gases and highly efficient separation as a result thereof (e.g. ¶ [0093]).  As seen in the 35 U.S.C. 103 rejection of claim 1, Miller’s perforated sheet of graphene-based material is used in gas separation.
	Choi’s grains are defined similarly to “domains” in the instant specification (e.g. ¶ [0020]).
	Therefore, it would have been obvious to provide Miller’s single layer of graphene with an average size domain for long range order greater than or equal to 1 µm as Choi suggests in order to improve the selectivity for, and efficiency of, the gas separation.
	Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 10 above, and further in view of Choi.
	Regarding claim 17, although Miller is not specific as to said single layer of graphene being characterized by an average size domain for long range order greater than or equal to 1 µm, this feature would have been obvious in view of Choi.
	Choi discloses a single layer of graphene which is characterized by an average size domain for long range order greater than or equal to 1 µm.  More specifically, Choi describes single layer graphene formed by a plurality of grains defined by grain boundaries (e.g. Fig. 1, 2, 6; ¶¶ [0013] – [0093]), the 
	Choi discloses the structure of the grains in the single layer of graphene provides excellent selectivity for separating two gases and highly efficient separation as a result thereof (e.g. ¶ [0093]).  As seen in the 35 U.S.C. 103 rejection of claim 1, Miller’s perforated sheet of graphene-based material is used in gas separation.
	Choi’s grains are defined similarly to “domains” in the instant specification (e.g. ¶ [0020]).
	Therefore, it would have been obvious to provide Miller’s single layer of graphene with an average size domain for long range order greater than or equal to 1 µm as Choi suggests in order to improve the selectivity for, and efficiency of, the gas separation.
	Regarding claim 20, although Miller is not specific as to the crystal lattice of the single layer of graphene being disrupted over the scale of 1 nm to 100 nm, this feature would have been obvious in view of Choi.
	Choi describes a single layer of graphene wherein the normally six-member ring lattice includes five- and/or seven-member rings in the lattice structure, thereby forming “pores” in the lattice, said “pores” having a width of 0.335 nm to 100 nm (e.g. Fig. 4; ¶¶ [0022] – [0024], [0029], [0030], [0065] – [0067]).  In particular, Choi’s Fig. 4 shows disruptions in the single layer of graphene formed by the five- and/or seven-member rings.
	Choi discloses these “pores” are useful for imparting high selectivity in gas separation (e.g. ¶ [0065]).  As seen in the 35 U.S.C. 103 rejection of claim 1, Miller’s sheet of graphene-based material is used in gas separation.
	Therefore, it would have been obvious to provide Miller’s single layer of graphene with a crystal lattice disrupted over the scale of 0.335 nm to 100 nm as Choi suggests in order to provide high selectivity in the gas separation.
	Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 21 above, as further evidenced by Linnert (Welding Metallurgy – Carbon and Alloy Steels, Volume I – Fundamentals, Ch. 2 The Structure of Metals).
	Regarding claim 22, in addition to the limitations of claim 21, Miller discloses the thickness of the single layer of graphene is, in an embodiment, that of one carbon atom (e.g. ¶ [0065]), which is 0.154 nm (Linnert: e.g. p. 39, Table 2.3).  One embodiment of Miller’s perforated sheet of graphene-based material further comprises a “gas sorbent” covering the single layer of graphene, wherein the “gas sorbent” is e.g. nanoparticles forming a single layer on the single layer of graphene, i.e. such that the “gas sorbent” layer has a thickness of one particle (e.g. Fig. 2C; ¶¶ [0048] – [0050]).  Miller defines nanoparticles as particles having a diameter ranging from one atom to 1000 nm in diameter, e.g. 1 nm to 250 nm (e.g. ¶ [0050]).  Linnert discloses diameters for elements Miller discloses as suitable for the nanoparticles in ¶ [0055].  Of the elements both Linnert and Miller expressly state, manganese has the smallest atomic diameter at 0.224 nm (Linnert: p. 39, Table 2.3).  Therefore, in at least one embodiment a diameter of “one atom” corresponds to at least 0.224 nm.  Therefore, the thickness of Miller’s perforated sheet of graphene-based material is, in at least one embodiment, at least 0.154 + 0.224 = 0.378 nm, which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.
	Regarding claim 23, in addition to the limitations of claim 22, although Miller does not expressly state at least one lateral dimension of the single layer of graphene being from 10 nm to 10 cm, Miller discloses the mean pore size of the perforations ranges from 0.1 nm to 10 nm (e.g. ¶ [0067]) wherein the minimum distance between centers of adjacent perforations is at least 0.1 nm (e.g. ¶ [0068]).  Given Miller’s ranges include the endpoints (e.g. ¶ [0186]), it would follow there are embodiments, namely those where the mean pore size is in the vicinity of 10 nm, wherein at least one lateral dimension of the single layer of graphene is greater than 10 nm, which substantially encompasses the claimed range.  Additionally, for all mean pore sizes, as noted in the 35 U.S.C. 103 rejection of claim 10, Miller uses the perforated sheet of graphene-based material for selective separation of gaseous species, namely by using the pore size to facilitate passage of a first gas through the single layer graphene while also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide at least one lateral dimension of the single layer of graphene within the range of 10 nm to 10 cm in order to provide a single layer of graphene, and thus a perforated sheet of graphene-based material, with desirable gas separation properties.
	Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 1 above, and further in view of Choi.
	Regarding claim 46, although Miller is not specific as to each perforation having a mean pore size ranging from 50 nm to 1 µm, this feature would have been obvious in view of Choi.
	Choi describes a single layer of graphene wherein the normally six-member ring lattice includes five- and/or seven-member rings in the lattice structure, thereby forming “pores” in the lattice, said “pores” having a width of 0.335 nm to 100 nm (e.g. Fig. 4; ¶¶ [0022] – [0024], [0029], [0030], [0065] – [0067]).  In particular, Choi’s Fig. 4 shows disruptions in the single layer of graphene formed by the five- and/or seven-member rings.
	Choi discloses these “pores” are useful for imparting high selectivity in gas separation (e.g. ¶ [0065]).  As seen in the 35 U.S.C. 103 rejection of claim 1, Miller’s sheet of graphene-based material is used in gas separation.  In particular, Miller desires selective separation (e.g. ¶¶ [0036], [0065], [0080], [0082], [0156]).
	Therefore, it would have been obvious to modify Miller’s single layer of graphene such that each perforation has a mean pore size ranging from 0.335 nm to 100 nm as Choi suggests in order to provide high selectivity in the gas separation.
	Although Miller describes particular examples wherein mean pore size does not exceed 10 nm (e.g. ¶ [0067]), this is not regarded as a limiting disclosure.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See also MPEP § 2123, II.  
	The range for the mean pore size Choi suggests overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  

Response to Arguments
Applicant has requested the double patenting rejections in view of Swett be held in abeyance (see p. 8).  Accordingly, these rejections are maintained to the extent consistent with the present amendments.
	Applicant’s arguments, see pp. 8 – 9, filed 20 October 2020, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  These rejections have been withdrawn. 
	Applicant's arguments, see pp. 9 – 13, filed 20 October 2020, with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Applicant asserts Miller’s Figures do not describe the limitation “greater than 10% and less than 80% of one surface of said single layer of graphene is covered by a non-graphenic carbon-based material”.  In response, the examiner draws particular attention to Miller’s descriptions regarding the properties of the non-graphenic carbon-based material and the interaction between the non-graphenic carbon-based material and the single layer of graphene (e.g. Fig. 2A – 2D, 3A – 3B; ¶¶ [0045] – [0063]) from which one of ordinary skill in the art can determine a suitable percentage for covering the one surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783